                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


STEVEN KITTLE,                                    2:19-cv-11757

                 Plaintiff,
      v.                                   HON. TERRENCE G. BERG

AMERICA’S TEST KITCHEN
LP,                                     ORDER GRANTING MOTION
                                          FOR LEAVE TO AMEND
                 Defendant.
                                              COMPLAINT

     Plaintiff Steven Kittle filed this putative class action alleging that

Defendant America’s Test Kitchen LP disclosed his and other consumers’

Cook’s Illustrated magazine subscription information to data aggregators

and brokers in violation of Michigan’s Preservation of Personal Privacy

Act, Mich. Comp. Laws § 445.1711 et seq. The initial Complaint was filed
by Kittle on June 13, 2019. See ECF No. 1. Approximately four months

later, he filed a motion for leave to amend his pleading in order to add

two additional named Plaintiffs to the lawsuit, and thereby to remedy

potential standing problems. See ECF No. 15. Defendant America’s Test

Kitchen filed a response stating that it does not oppose Kittle’s motion.

ECF No. 19, PageID.167. Accordingly, for reasons stated herein, the
Court will grant the motion for leave to amend and permit Kittle to file

his Amended Complaint.



                                    1
     Under Rule 15(a)(1), “[a] party may amend its pleading once as a

matter of course within” 21 days after serving it or, “if the pleading is one

to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b),
(e), or (f) motion, whichever is earlier.” Otherwise, a party may amend its

pleading only with written consent of the opposing party or leave of the

Court. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when
justice so requires.” Id. In exercising its discretion concerning whether to

allow an amendment, “the court should consider the delay in filing, the

lack of notice to the opposing party, bad faith by the moving party,

repeated failure to cure deficiencies by previous amendments, undue

prejudice to the opposing party, and futility of the amendment.” Perkins

v. Am. Elec. Power Fuel Supply, Inc., 246 F.3d 594, 605 (6th Cir. 2001).
Although the standard for granting a motion for leave to amend a

complaint is liberal, the Sixth Circuit has held that courts should deny

amendment if the proposed amended complaint would not survive a

motion to dismiss. Neighborhood Dev. Corp. v. Advisory Council on

Historic Pres., 632 F.2d 21, 23 (6th Cir. 1980).

     On the facts before it, the Court finds justice requires permitting

Kittle to amend his complaint. Both parties have suggested Kittle may

not be an adequate class representative because he was not a subscriber

during the entire challenged time period. Accordingly, Kittle seeks to add

two new named Plaintiffs, Leah Chelone, and Carol Bolgnino, who were
                                     2
in fact subscribers to Cook’s Illustrated during the entire relevant period

and therefore more suitable class representatives. Because Kittle first

became aware of his potential standing issues during a September 10,

2019 scheduling conference, the Court finds he did not engage in undue
delay by taking approximately 30 days to identify additional potential

class representatives and file a motion for leave to amend his pleading.

Similarly, the Court finds no evidence of bad faith or repeated failure to
cure previous deficiencies in the pleading. Finally, the Court does not

believe permitting Kittle to file his Amended Complaint will cause

prejudice to Defendant America’s Test Kitchen. The factual and legal

allegations in the proposed Amended Complaint are largely the same as

those included in the original Complaint.

     For these reasons, Plaintiff Steven Kittle’s motion for leave to

amend his Complaint (ECF No. 15) is GRANTED.



Dated: December 3, 2019           s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                                    3
